       Case 15-23509-CMG                  Doc 267    Filed 01/03/19 Entered 01/03/19 11:12:15            Desc Main
                                                    Document     Page 1 of 23



                                             UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF NEW JERSEY
                                                     TRENTON DIVISION

       In re: BARTHOLOMEW, DEXTER C.                          §   Case No. 15-23509-CMG
              BARTHOLOMEW, DJENANE                            §
                                                              §
                                                              §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




               John M. McDonnell, chapter 7 trustee, submits this Final Account, Certification that the Estate has
      been Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $325,714.22                            Assets Exempt:      $114,368.67
      (without deducting any secured claims)

      Total Distributions to Claimants:     $0.00                 Claims Discharged
                                                                  Without Payment:      $24,110,235.00


      Total Expenses of Administration:      $42,500.00




               3) Total gross receipts of $42,500.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $42,500.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG             Doc 267    Filed 01/03/19 Entered 01/03/19 11:12:15                  Desc Main
                                               Document     Page 2 of 23



                                               CLAIMS               CLAIMS                CLAIMS               CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                PAID


   SECURED CLAIMS (from
   Exhibit 3)                                  $6,728,568.65       $13,913,859.16        $1,020,779.48                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00           $87,003.47           $42,500.00           $42,500.00


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00           $94,778.77           $94,778.77                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                              $880,471.75        $3,332,621.41        $2,008,452.05                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                           $11,005,755.30       $13,370,319.68       $13,104,479.70                 $0.00


   TOTAL DISBURSEMENTS                        $18,614,795.70       $30,798,582.49       $16,270,990.00           $42,500.00




              4) This case was originally filed under chapter 7 on 07/17/2015, and it was converted to chapter 7 on
      01/20/2016. The case was pending for 34 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        12/04/2018                        By: /s/ John M McDonnell
                                                                         Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
         Case 15-23509-CMG                   Doc 267       Filed 01/03/19 Entered 01/03/19 11:12:15                Desc Main
                                                          Document     Page 3 of 23




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                 $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1              RECEIVED

 OBJECTION TO DISCHARGE AND TURNOVER LITIGATION (Adv Proc No.                                   1249-000                 $42,500.00
 16-01783)

                             TOTAL GROSS RECEIPTS                                                                        $42,500.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM        $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE         PAID

                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
         Case 15-23509-CMG          Doc 267     Filed 01/03/19 Entered 01/03/19 11:12:15      Desc Main
                                               Document     Page 4 of 23




EXHIBIT 3 - SECURED CLAIMS



                                    UNIFORM          CLAIMS
   Claim                                                             CLAIMS          CLAIMS          CLAIMS
             CLAIMANT                TRAN.         SCHEDULED
    NO.                                                             ASSERTED        ALLOWED           PAID
                                     CODE        (from Form 6D)


    1S-5    Internal Revenue        4300-000                  NA      $32,638.28     $32,638.28           $0.00
            Service
     5-S    New York State Dept.    4800-000                  NA     $543,649.66    $543,649.66           $0.00
            of Taxation and
            Finance
     9      State of New Jersey     4800-000                  NA      $14,071.57     $14,071.57           $0.00
            Division of Taxation
     14     ARF Financial, LLC      4210-000                  NA     $350,307.72    $350,307.72           $0.00

     16     Santander Bank          4210-000                  NA      $80,112.25     $80,112.25           $0.00

     28     BankUnited, N.A.        4110-000                  NA    $8,901,739.73         $0.00           $0.00

     32     BMW Financial           4210-000                  NA      $31,079.90          $0.00           $0.00
            Services NA, LLC
     34     Golden Resources LLC    4110-000                  NA    $1,571,687.93         $0.00           $0.00

     36     Daimler Trust           4210-000                  NA       $8,422.00          $0.00           $0.00

     40     Sun Trust Mortgage,     4110-000                  NA    $2,380,150.12         $0.00           $0.00
            Inc.
    N/F     CertusBank, N.A.        4110-000               $0.00              NA            NA              NA

    N/F     CertusBank, N.A. c/o    4110-000        $4,225,000.00             NA            NA              NA
            Patricia K. Burgess,
            Esq.
    N/F     Local 804 FCU           4110-000          $75,922.00              NA            NA              NA

    N/F     Metropolitan Life       4110-000          $46,826.00              NA            NA              NA
            Insurance COmpany
            Corporate Commons
            Two
    N/F     Metropolitan Life       4110-000          $19,699.00              NA            NA              NA
            Insurance Company
    N/F     Metropolitan Life       4110-000           $4,213.00              NA            NA              NA
            Insurance Company
            Corporate Commons
            Two
    N/F     Midland National Life   4110-000           $6,211.55              NA            NA              NA
            Insurance Company
    N/F     Midland National Life   4110-000           $6,211.55              NA            NA              NA
            Insurance Company
    N/F     SunTrust Mortgage       4110-000        $2,344,485.55             NA            NA              NA

    N/F     SunTrust Mortgage,      4110-000               $0.00              NA            NA              NA
            Inc.
    N/F     SunTrust Mortgage,      4110-000               $0.00              NA            NA              NA
            Inc.

UST Form 101-7-TDR ( 10 /1/2010)
        Case 15-23509-CMG               Doc 267     Filed 01/03/19 Entered 01/03/19 11:12:15        Desc Main
                                                   Document     Page 5 of 23


     N/F       SunTrust Mortgage,       4110-000              $0.00               NA              NA               NA
               Inc. c/o National
               Creditors Connection,
     N/F       Tax Collector Township   4110-000              $0.00               NA              NA               NA
               of Holmdel

                 TOTAL SECURED                         $6,728,568.65   $13,913,859.16   $1,020,779.48            $0.00




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM         CLAIMS           CLAIMS            CLAIMS          CLAIMS
   PAYEE                                 TRAN.        SCHEDULED         ASSERTED          ALLOWED           PAID
                                         CODE

 Trustee, Fees - John M. McDonnell      2100-000                 NA         $5,000.00       $5,000.00      $5,000.00

 Trustee, Expenses - John M.            2200-000                 NA            $98.00          $98.00           $98.00
 McDonnell
 Attorney for Trustee Fees -            3110-000                 NA        $41,422.25      $17,248.13     $17,248.13
 McDonnell Crowley, LLC
 Attorney for Trustee, Expenses -       3120-000                 NA           $785.23         $785.23       $785.23
 McDonnell Crowley, LLC
 Charges, U.S. Bankruptcy Court         2700-000                 NA         $1,050.00       $1,050.00      $1,050.00

 Fees, United States Trustee            2950-000                 NA         $2,600.00       $2,600.00      $2,600.00

 Bond Payments - International          2300-000                 NA             $5.95           $5.95            $5.95
 Sureties, LLTD
 Costs to Secure/Maintain Property -    2420-000                 NA           $374.90         $374.90       $374.90
 Midland National Life Insurance
 Company
 Banking and Technology Service         2600-000                 NA           $294.67         $294.67       $294.67
 Fee - Rabobank, N.A.
 Accountant for Trustee Fees (Other     3410-000                 NA        $34,363.50      $14,034.15     $14,034.15
 Firm) - Bederson and Company
 Accountant for Trustee Expenses        3420-000                 NA           $151.47         $151.47       $151.47
 (Other Firm) - Bederson and
 Company
 Arbitrator/Mediator for Trustee Fees   3721-000                 NA           $857.50         $857.50       $857.50
 - Peter Broege
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                 NA        $87,003.47      $42,500.00     $42,500.00
        AND CHARGES




UST Form 101-7-TDR ( 10 /1/2010)
        Case 15-23509-CMG            Doc 267     Filed 01/03/19 Entered 01/03/19 11:12:15   Desc Main
                                                Document     Page 6 of 23




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                     UNIFORM
                                                     CLAIMS         CLAIMS         CLAIMS         CLAIMS
   PAYEE                              TRAN.
                                                   SCHEDULED       ASSERTED       ALLOWED          PAID
                                      CODE

 Prior Chapter Accountant for        6410-000               NA        $9,737.50     $9,737.50           $0.00
 Trustee/DIP Fees (Other Firm) -
 Gino Mallamaci, CPA
 Prior Chapter Attorney for          6210-000               NA       $81,000.00    $81,000.00           $0.00
 Trustee/DIP Fees (Other Firm) -
 Trenk DiPasquale Della Fera &
 Sondono, P.C.
 Prior Chapter Attorney for          6220-000               NA        $4,041.27     $4,041.27           $0.00
 Trustee/DIP Expenses (Other Firm)
 - Trenk DiPasquale Della Fera &
 Sondono, P.C.
 TOTAL PRIOR CHAPTER ADMIN.
                                                          $0.00      $94,778.77    $94,778.77           $0.00
     FEES AND CHARGES




UST Form 101-7-TDR ( 10 /1/2010)
         Case 15-23509-CMG             Doc 267     Filed 01/03/19 Entered 01/03/19 11:12:15        Desc Main
                                                  Document     Page 7 of 23




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                          CLAIMS
                                       UNIFORM          CLAIMS
                                                                         ASSERTED         CLAIMS          CLAIMS
 CLAIM NO.         CLAIMANT             TRAN.        SCHEDULED
                                                                      (from Proofs of    ALLOWED           PAID
                                        CODE        (from Form 6E)
                                                                           Claim)

    1P-5     Internal Revenue          5800-000                 NA         $110,393.06   $110,393.06           $0.00
             Service

     5-P     New York State Dept.      5800-000                 NA           $8,793.97     $8,793.97           $0.00
             of Taxation and
             Finance

     8       State of New Jersey       5800-000                 NA         $451,946.72   $451,946.72           $0.00
             Division of Taxation

    21-P     KENTUCKY                  5800-000                 NA         $426,803.49         $0.00           $0.00
             DEPARTMENT OF
             REVENUE

    42-P     Kentucky Department       5800-000                 NA         $744,914.98   $744,914.98           $0.00
             of Revenue

    47-P     Kentucky Dept. of         5800-000                 NA         $692,403.32   $692,403.32           $0.00
             Revenue

     50      Commonwealth of           5800-000                 NA         $897,365.87         $0.00           $0.00
             Kentucky

    N/F      Business Tax              5600-000                 NA                 NA            NA              NA
             Collections Division of
             Collections

    N/F      Commonwealth of           5600-000         $125,813.34                NA            NA              NA
             Kentucky Department
             of Revenue

    N/F      Department of the         5600-000           $4,214.79                NA            NA              NA
             Treasury

    N/F      Division of Taxation      5600-000               $0.00                NA            NA              NA


    N/F      Internal Revenue          5600-000               $0.00                NA            NA              NA
             Service

    N/F      Internal Revenue          5600-000          $43,005.57                NA            NA              NA
             Service

    N/F      Internal Revenue          5600-000                 NA                 NA            NA              NA
             Service




UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG              Doc 267     Filed 01/03/19 Entered 01/03/19 11:12:15    Desc Main
                                                 Document     Page 8 of 23


    N/F     Internal Revenue          5600-000          $11,339.16         NA                NA           NA
            Service

    N/F     Internal Revenue          5600-000               $0.00         NA                NA           NA
            Service

    N/F     Internal Revenue          5600-000               $0.00         NA                NA           NA
            Service Special
            Procedures Branch

    N/F     Internal Revenue          5600-000               $0.00         NA                NA           NA
            Service c/o United
            States Attorney

    N/F     Internal Revneue          5600-000               $0.00         NA                NA           NA
            Service Office of Chief
            Counsel

    N/F     Kentucky Department       5600-000               $0.00         NA                NA           NA
            of Revenue Legal
            Branch

    N/F     NJ Divison of Taxation,   5600-000               $0.00         NA                NA           NA
            Attn: William Pena

    N/F     NJ Treasury               5600-000                 NA          NA                NA           NA
            Department Office of
            Criminal Investigation

    N/F     NY State Department       5600-000                 NA          NA                NA           NA
            of Tax and Finance

    N/F     Navient                   5600-000          $29,156.00         NA                NA           NA


    N/F     Navient                   5600-000          $82,000.00         NA                NA           NA


    N/F     New Jersey Division of    5600-000               $0.00         NA                NA           NA
            Taxation Bankruptcy
            Section

    N/F     New York State            5600-000                 NA          NA                NA           NA
            Department of Taxation
            and Finance

    N/F     New York State            5600-000                 NA          NA                NA           NA
            Department of Taxation
            and Finance

    N/F     Office of the Attorney    5600-000               $0.00         NA                NA           NA
            General

    N/F     Office of the Attorney    5600-000               $0.00         NA                NA           NA
            General




UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG              Doc 267     Filed 01/03/19 Entered 01/03/19 11:12:15       Desc Main
                                                 Document     Page 9 of 23


    N/F     Office of the Attorney    5600-000               $0.00             NA              NA              NA
            General Division of
            Law

    N/F     Office of the Attorney    5600-000               $0.00             NA              NA              NA
            General New York City
            Office

    N/F     Sallie Mae                5600-000          $28,000.00             NA              NA              NA


    N/F     State of New Jersey       5600-000               $0.00             NA              NA              NA
            Department of Labor

    N/F     State of New Jersey       5600-000               $0.00             NA              NA              NA
            Division of Taxation

    N/F     State of New Jersey       5600-000          $16,169.77             NA              NA              NA
            Division of Taxation

    N/F     State of New Jersey       5600-000               $0.00             NA              NA              NA
            Division of Taxation
            GIT

    N/F     State of New York Civil   5600-000         $540,773.12             NA              NA              NA
            Enforcement Division

    N/F     The Honorable Loretty     5600-000               $0.00             NA              NA              NA
            E. Lynch Attorney
            General of the Unite

           TOTAL PRIORITY
          UNSECURED CLAIMS                             $880,471.75   $3,332,621.41   $2,008,452.05           $0.00




UST Form 101-7-TDR ( 10 /1/2010)
         Case 15-23509-CMG             Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15           Desc Main
                                              Document    Page 10 of 23




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                       UNIFORM        CLAIMS
                                                                      ASSERTED         CLAIMS            CLAIMS
 CLAIM NO.         CLAIMANT             TRAN.      SCHEDULED
                                                                   (from Proofs of    ALLOWED             PAID
                                        CODE      (from Form 6F)
                                                                        Claim)

     2       Brixmor Middletown        7100-000               NA        $140,000.00    $140,000.00            $0.00
             Plaza Owner LLC

     3       Navient Solutions, Inc.   7100-000               NA         $65,504.30     $65,504.30            $0.00


     4       Navient Solutions, Inc.   7100-000               NA         $28,584.25     $28,584.25            $0.00


    5-U      New York State Dept.      7100-000               NA          $1,892.29      $1,892.29            $0.00
             of Taxation and
             Finance

     6       M&T BANK                  7100-000               NA          $9,290.21      $9,290.21            $0.00


     7       Pawnee Leasing            7100-000               NA         $51,087.74     $51,087.74            $0.00
             Corporation

     10      Route 73 Realty, LLC      7100-000               NA        $284,000.00    $284,000.00            $0.00


     11      Capital One Bank          7100-000               NA          $1,233.94      $1,233.94            $0.00
             (USA), N.A.

     12      Wells Fargo Bank, N.A.    7100-000               NA            $545.42        $545.42            $0.00


     13      The Bank of Princeton     7100-000               NA      $2,683,447.60   $2,683,447.60           $0.00


     15      Holmdel Commons,          7100-000               NA        $237,499.15    $237,499.15            $0.00
             LLC

     17      Pawnee Leasing            7100-000               NA          $6,382.36      $6,382.36            $0.00
             Corporation

     18      MUNICIPAL CREDIT          7100-000               NA          $7,946.24      $7,946.24            $0.00
             UNION

     19      Vested Business           7100-000               NA         $50,077.33     $50,077.33            $0.00
             Brokers, Ltd.

     20      Joseph R. Vasile          7100-000               NA        $113,395.54    $113,395.54            $0.00


    21-U     KENTUCKY                  7100-000               NA        $105,369.75          $0.00            $0.00
             DEPARTMENT OF
             REVENUE



UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG             Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15      Desc Main
                                            Document    Page 11 of 23


     22     Hyundai Lease Titling    7100-000           NA        $1,235.01       $1,235.01            $0.00
            Trust

     23     Hyundai Lease Titling    7100-000           NA        $1,192.91       $1,192.91            $0.00
            Trust

     24     Hyundai Lease Titling    7100-000           NA        $3,091.41       $3,091.41            $0.00
            Trust

     25     Hyundai Lease Titling    7100-000           NA        $2,875.86       $2,875.86            $0.00
            Trust

     26     Carver Federal           7100-000           NA      $160,470.23           $0.00            $0.00
            Savings Bank

     27     M&T Bank                 7100-000           NA      $163,146.92     $163,146.92            $0.00


     29     2904 Route 130 Delran    7100-000           NA       $95,125.44      $95,125.44            $0.00
            NJ, LLC

     30     Can Capital Merchant     7100-000           NA       $90,349.18      $90,349.18            $0.00
            Services, Inc.

     31     Synchrony Bank           7100-000           NA        $1,000.00       $1,000.00            $0.00


     33     Marie F. Conde           7100-000           NA     $3,098,624.64   $3,098,624.64           $0.00


     35     Synchrony Bank           7100-000           NA          $200.00         $200.00            $0.00


     37     Broadstone GC            7100-000           NA      $150,711.81     $150,711.81            $0.00
            Kentucky, LLC

     38     Can Capital Merchant     7100-000           NA      $501,319.06     $501,319.06            $0.00
            Services, Inc.

     39     Eric Casaburi            7100-000           NA      $237,499.15     $237,499.15            $0.00


     41     Carver Federal           7100-000           NA      $167,520.44     $167,520.44            $0.00
            Savings Bank

    42-U    Kentucky Department      7100-000           NA      $205,650.54     $205,650.54            $0.00
            of Revenue

     43     IOU Central, Inc.        7100-000           NA        $6,613.00       $6,613.00            $0.00


     44     Taft A. McKinstry,       7100-000           NA     $3,038,615.28   $3,038,615.28           $0.00
            Chapter 11 Trustee For
            GC London KY, Inc. et
            al

     45     ARCP GC Nicholasville    7100-000           NA      $657,747.41     $657,747.41            $0.00
            KY, LLC



UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG               Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15    Desc Main
                                              Document    Page 12 of 23


     46     ARCP GC Nicholasville      7100-000             NA    $791,025.73   $791,025.73            $0.00
            KY, LLC

    47-U    Kentucky Dept. of          7200-000             NA    $204,962.55   $204,962.55            $0.00
            Revenue

     49     American Express           7200-000             NA      $5,086.99     $5,086.99            $0.00
            Bank FSB

    N/F     24 Realty, LLC c/o         7100-000       $3,447.65           NA              NA             NA
            Dante M. Alfieri, Esq.

    N/F     2904 Route 130 Delran      7100-000             NA            NA              NA             NA
            NJ, LLC

    N/F     2904 Route 130 Delran      7100-000             NA            NA              NA             NA
            NJ, LLC c/o Joseph
            Schramm,lll, Esq.

    N/F     ARF Financial, LLC c/o     7100-000             NA            NA              NA             NA
            Brian M. Born, Esq.

    N/F     Allied Capital             7100-000             NA            NA              NA             NA
            Management One
            Corporate Drive

    N/F     American Realty            7100-000             NA            NA              NA             NA
            Capital Properties, Inc.

    N/F     American Realty            7100-000             NA            NA              NA             NA
            Capital Properties, Inc.

    N/F     BCB Bank                   7100-000     $500,000.00           NA              NA             NA


    N/F     BMW Financial              7100-000      $11,396.00           NA              NA             NA
            Services

    N/F     Bank of America            7100-000           $0.00           NA              NA             NA


    N/F     Barbara Sacco              7100-000      $50,000.00           NA              NA             NA


    N/F     Brixmor Middletown         7100-000     $140,000.00           NA              NA             NA
            Plaza Owner, LLC

    N/F     Broadstone GC              7100-000           $0.00           NA              NA             NA
            Kentucky, LLC c/o
            Jeremy R. Oliver, Esq.

    N/F     Can Capital Merchant       7100-000     $100,000.00           NA              NA             NA
            Services, Inc. f/k/a
            AdvanceMe, Inc.

    N/F     Cap Rock Services          7100-000           $0.00           NA              NA             NA



UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG                Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15    Desc Main
                                               Document    Page 13 of 23


    N/F     Carver Federal              7100-000              NA          NA               NA           NA
            Savings Bank c/o Scott
            D. Chait, Esq.

    N/F     Eric Casuburi               7100-000              NA          NA               NA           NA


    N/F     FTG Holding Corp.           7100-000     $350,000.00          NA               NA           NA


    N/F     FTG Holding Corp.           7100-000      $87,500.00          NA               NA           NA


    N/F     Finish Line Capital, Inc.   7100-000              NA          NA               NA           NA


    N/F     Fora Financial              7100-000              NA          NA               NA           NA
            Business Loans, LLC

    N/F     Fortis Capital, LLC         7100-000     $400,000.00          NA               NA           NA


    N/F     Frank Seddio                7100-000     $157,000.00          NA               NA           NA


    N/F     Golden Corral               7100-000              NA          NA               NA           NA
            Franchsing Systems,
            Inc.

    N/F     Golden Resources,           7100-000    $1,120,000.00         NA               NA           NA
            LLC

    N/F     Henry Altschuler            7100-000     $100,000.00          NA               NA           NA


    N/F     Holmdel Commons,            7100-000              NA          NA               NA           NA
            LLC c/o Michael J.
            Fekete, Esq.

    N/F     Hyundai Capital             7100-000       $4,144.00          NA               NA           NA
            America

    N/F     Hyundai Capital             7100-000       $2,409.00          NA               NA           NA
            America

    N/F     Hyundai Capital             7100-000       $2,295.00          NA               NA           NA
            America

    N/F     IOU Central, Inc. c/o       7100-000       $6,800.00          NA               NA           NA
            Jeff Joyce, Esq.

    N/F     Jai Santoshi Realty,        7100-000    $1,500,000.00         NA               NA           NA
            LLC

    N/F     James and Victoria          7100-000      $50,000.00          NA               NA           NA
            Wilson c/o Keith
            Casella, Esq.

    N/F     Joe Vasile                  7100-000     $100,000.00          NA               NA           NA


UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG             Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15    Desc Main
                                            Document    Page 14 of 23


    N/F     John T. Bazzuro, Esq.    7100-000      $10,000.00          NA               NA           NA
            Law Offices of John T.
            Bazzuro, LLC

    N/F     Joyce Seddio             7100-000     $175,000.00          NA               NA           NA


    N/F     Leon and Rita            7100-000     $600,000.00          NA               NA           NA
            Altschuler

    N/F     Let's Yo, LLC            7100-000              NA          NA               NA           NA


    N/F     Let's Yo, LLC c/o        7100-000              NA          NA               NA           NA
            Justin M. Klein, Esq.

    N/F     M&T Bank One             7100-000      $15,816.00          NA               NA           NA
            Fountain Plaza

    N/F     M&T Bank c/o Richard     7100-000     $162,745.63          NA               NA           NA
            J. Biryla, Esq.

    N/F     Marie Conde              7100-000    $1,500,000.00         NA               NA           NA


    N/F     Mark Altschuler          7100-000     $100,000.00          NA               NA           NA


    N/F     MaryAnn Camhi            7100-000      $50,000.00          NA               NA           NA


    N/F     Mercedes Benz            7100-000           $0.00          NA               NA           NA
            Financial Services

    N/F     Mercedes-Benz            7100-000       $9,497.00          NA               NA           NA
            Financial Services

    N/F     Michael Cannizzo         7100-000     $200,000.00          NA               NA           NA


    N/F     Michael Visconti         7100-000      $75,000.00          NA               NA           NA


    N/F     Pawnee Leasing           7100-000      $39,878.69          NA               NA           NA
            Corporation c/o Daniel
            B. Fix, Esq.

    N/F     Phoebe Layne             7100-000     $230,000.00          NA               NA           NA


    N/F     Povfen Partners          7100-000     $300,000.00          NA               NA           NA


    N/F     Route 73 Realty, LLC     7100-000              NA          NA               NA           NA
            c/o Thomas J. Hagner,
            Esq.

    N/F     Santander Bank           7100-000              NA          NA               NA           NA




UST Form 101-7-TDR ( 10 /1/2010)
       Case 15-23509-CMG              Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15          Desc Main
                                             Document    Page 15 of 23


    N/F     Santander Bank c/o        7100-000              NA               NA               NA              NA
            Janet B. Romano, Esq.

    N/F     Shore Mall Associates,    7100-000              NA               NA               NA              NA
            L.P. c/o Cedar
            Shopping Centers

    N/F     The Bank of Princeton     7100-000              NA               NA               NA              NA


    N/F     The Bank of Princeton     7100-000    $2,700,000.00              NA               NA              NA
            c/o Ryan L.
            DiClemente, Esq.

    N/F     Timepayment Corp.         7100-000        $2,374.00              NA               NA              NA


    N/F     US Small Business         7100-000              NA               NA               NA              NA
            Administration c/o
            ConServe

    N/F     Vested Business           7100-000      $50,077.33               NA               NA              NA
            Brokers, Ltd. c/o
            Svetlana Minevich,
            Esq.

    N/F     Yellowstone Capital c/o   7100-000              NA               NA               NA              NA
            Vadim Serebro, Esq.

    N/F     Yellowstone Capital,      7100-000     $100,375.00               NA               NA              NA
            LLC

            TOTAL GENERAL
           UNSECURED CLAIMS                      $11,005,755.30   $13,370,319.68   $13,104,479.70           $0.00




UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-23509-CMG                               Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                             Desc Main
                                                                   Document    Page 16 of 23
                                                                 Form 1
                                                                                                                                                              Exhibit 8
                                             Individual Estate Property Record and Report                                                                     Page: 1

                                                              Asset Cases
Case No.: 15-23509-CMG                                                                             Trustee Name:      (500730) John M. McDonnell
Case Name:    BARTHOLOMEW, DEXTER C.                                                               Date Filed (f) or Converted (c): 01/20/2016 (c)
              BARTHOLOMEW, DJENANE
                                                                                                   § 341(a) Meeting Date:       02/17/2016
For Period Ending:          12/04/2018                                                             Claims Bar Date:      05/17/2016

                                        1                                  2                      3                      4                   5                     6

                            Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                 (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       REAL PROPERTY                                                 Unknown                          0.00         OA                        0.00                          FA
            * Primary residence located at 23 Dora Lane, Holmdel,
            NJ
            * Notice of Proposed Abandonment was filed on
            2/24/16. (See Docket No. 167).
            * Certification of No Objection was filed on 3/30/16.
            (See Docket No. 179).

    2       CASH ON HAND                                                   5,000.00                        0.00                                   0.00                          FA

    3       BANK ACCOUNTS                                                      971.54                      0.00                                   0.00                          FA
            * Checking account ending in 571 TD Bank
            * Motion to Turnover was filed on 9/26/16. (See Docket
            No. 210).
            * Order compelling turnover was filed on 10/19/16. (See
            Docket No. 213).
            * TD Bank advised that the DIP account was converted
            to an individual account for the debtor. The amount
            would be an allowable exempt amount if the debtor
            opted to amend and exempt the asset.

    4       HOUSEHOLD GOODS AND                                          15,000.00                    7,500.00                                    0.00                          FA
            FURNISHING

    5       WEARING APPAREL                                                3,000.00                   3,000.00                                    0.00                          FA

    6       WEARING APPAREL                                                7,000.00                        0.00                                   0.00                          FA

    7       FURS AND JEWELRY                                               4,000.00                   4,000.00                                    0.00                          FA
            * Wedding band; watch

    8       FURS AND JEWELRY                                             10,000.00                         0.00                                   0.00                          FA
            * Wedding rings

    9       INTERESTS IN INSURANCE POLICIES                                      0.00                      0.00                                   0.00                          FA
            * Various term life insurance policies

   10       INTERESTS IN INSURANCE POLICIES                              23,654.00                         0.00                                   0.00                          FA
            * Metro Life Insurance Company
            * Whole life policy ending in 7233A

   11       INTERESTS IN INSURANCE POLICIES                              54,396.00                         0.00                                   0.00                          FA
            * Metro Life Insurance Company
            * Whole life policy ending in 8263A

   12       INTERESTS IN INSURANCE POLICIES                                5,662.00                     724.00                                    0.00                          FA
            * Metro Life Insurance Company
            * Whole life policy ending in 4457A

   13       INTERESTS IN INSURANCE POLICIES                                5,528.00                        0.00                                   0.00                          FA
            * Midland National Life Insurance Company
            * Whole life policy ending in 1911

   14       INTERESTS IN INSURANCE POLICIES                                3,735.00                        0.00                                   0.00                          FA
            * Midland National Life Insurance Company
            * Whole life policy ending in 1786

   15       INTERESTS IN AN EDUCATION IRA                                        0.00                      0.00                                   0.00                          FA
            * State Farm College Savings Plan
            * $13,961.29 - not property of the estate



UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-23509-CMG                                Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                          Desc Main
                                                                    Document    Page 17 of 23
                                                                Form 1
                                                                                                                                                            Exhibit 8
                                            Individual Estate Property Record and Report                                                                    Page: 2

                                                             Asset Cases
Case No.: 15-23509-CMG                                                                           Trustee Name:      (500730) John M. McDonnell
Case Name:    BARTHOLOMEW, DEXTER C.                                                             Date Filed (f) or Converted (c): 01/20/2016 (c)
              BARTHOLOMEW, DJENANE
                                                                                                 § 341(a) Meeting Date:       02/17/2016
For Period Ending:         12/04/2018                                                            Claims Bar Date:      05/17/2016

                                        1                                  2                    3                      4                   5                     6

                           Asset Description                            Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                         Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                 and Other Costs)

   16       INTERESTS in IRA                                             56,000.00                       0.00                                   0.00                          FA
            * 401k Plan

   17       INTERESTS IN IRA                                             15,225.31                       0.00                                   0.00                          FA
            * Lincoln Financial Group
            * 401k Plan

   18       INTERESTS IN IRA                                               2,921.82                      0.00                                   0.00                          FA
            * Fidelity Investments Retirement Savings Plan

   19       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * Bartholomew Enterprises Inc. (100% ownership
            interest).

   20       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC Egg Harbor NJ, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            50710).

   21       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * B&C Yo Colts Neck NJ, Inc., d/b/a Let's Yo Yogurt
            Shop
            * (50% ownership interest).



   22       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * B&C Yo Brick NJ, Inc., d/b/a Let's Yo Yogurt Shop
            * (50% ownership interest).



   23       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * B&C Yo Barclays, NY, Inc., d/b/a Let's Yo Yogurt
            Shop
            * (100% ownership interest).



   24       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC Georgetown, KY, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            50707).

   25       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC Nicholasville, KY, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            50708).

   26       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC London, KY, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            60466).




UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-23509-CMG                                Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                          Desc Main
                                                                    Document    Page 18 of 23
                                                                Form 1
                                                                                                                                                            Exhibit 8
                                            Individual Estate Property Record and Report                                                                    Page: 3

                                                             Asset Cases
Case No.: 15-23509-CMG                                                                           Trustee Name:      (500730) John M. McDonnell
Case Name:    BARTHOLOMEW, DEXTER C.                                                             Date Filed (f) or Converted (c): 01/20/2016 (c)
              BARTHOLOMEW, DJENANE
                                                                                                 § 341(a) Meeting Date:       02/17/2016
For Period Ending:         12/04/2018                                                            Claims Bar Date:      05/17/2016

                                       1                                   2                    3                      4                   5                     6

                           Asset Description                            Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                         Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                 and Other Costs)

   27       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC Somerset, KY, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            60466).

   28       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC Lexington, KY, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            50709).

   29       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * GC Delran, NJ, Inc., d/b/a Golden Corral (85%
            ownership interest).
            * Company filed a Chapter 11 bankruptcy petition in the
            Eastern District of Kentucky on 4/10/15 (Case No. 15-
            50711).

   30       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * DB London KY Reality, LLC
            * 100% ownership interest.

   31       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * DB Somerset KY Reality, LLC
            * 100% ownership interest.

   32       STOCK AND BUSINESS INTERESTS                                 31,347.12                       0.00                                   0.00                          FA
            * United Parcel Service Class A Common Stock

   33       STOCK AND BUSINESS INTERESTS                                  Unknown                        0.00                                   0.00                          FA
            * DB Dining Restaurant Group, LLC
            * 100% ownership interest.

   34       ACCOUNTS RECEIVABLE                                                0.00                      0.00                                   0.00                          FA
            * Balance of purchase price due form Monopoly
            Holdings and Hill Browne, 625 Main Street, Suite 642,
            New York, NY 10044. Purchaser filed a Chapter 7
            proceeding and failed to pay full purchase price.

   35       OTHER LIQUIDATED DEBTS                                         2,273.43                 2,273.43                                    0.00                          FA
            * Prepaid retainer being held by Wyatt, Tarant &
            Combs, LLP, 500 West Jefferson Street, Suite 2800,
            Louisville, KY 40202-2898

   36       OTHER CONTIGENT AND                                           Unknown                        0.00                                   0.00                          FA
            UNLIQUIDATED CLAIMS
            * Potential predatory lending claims against merchant
            cash advance lenders

   37       OTHER CONTIGENT AND                                           Unknown                        0.00                                   0.00                          FA
            UNLIQUIDATED CLAIMS
            * Potential claims against Golden Resources, LLC

   38       OTHER CONTIGENT AND                                           Unknown                        0.00                                   0.00                          FA
            UNLIQUIDATED CLAIMS
            * Potential claims against Bank of America for
            excessive fees.




UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-23509-CMG                                   Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                      Desc Main
                                                                       Document    Page 19 of 23
                                                                 Form 1
                                                                                                                                                           Exhibit 8
                                             Individual Estate Property Record and Report                                                                  Page: 4

                                                              Asset Cases
Case No.: 15-23509-CMG                                                                          Trustee Name:      (500730) John M. McDonnell
Case Name:    BARTHOLOMEW, DEXTER C.                                                            Date Filed (f) or Converted (c): 01/20/2016 (c)
              BARTHOLOMEW, DJENANE
                                                                                                § 341(a) Meeting Date:       02/17/2016
For Period Ending:          12/04/2018                                                          Claims Bar Date:      05/17/2016

                                        1                                 2                    3                      4                   5                     6

                            Asset Description                          Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                 (Scheduled And Unscheduled (u) Property)            Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                        Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                     Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                and Other Costs)

   39       OTHER CONTIGENT AND                                          Unknown                        0.00                                   0.00                          FA
            UNLIQUIDATED CLAIMS
            * Arbitration claims against Let's Yo franchisor.

   40       PATENTS, COPYRIGHTS, and OTHER                                    0.00                      0.00                                   0.00                          FA
            INTELLECTUAL PROPERTY
            * Frutango (trademark application pending).

   41       PATENTS, COPYRIGHTS, and OTHER                                    0.00                      0.00                                   0.00                          FA
            INTELLECTUAL PROPERTY
            * On Site Life Care (home care agency license
            application pending).

   42       AUTOMOBILES AND OTHER                                       69,000.00                       0.00                                   0.00                          FA
            VEHICLES
            * 2013 Land Rover - Range Rover (25,000 miles).

   43       LICENSES, FRANCHISES AND OTHER                               Unknown                        0.00                                   0.00                          FA
            INTANGIBLES (u)
            * Franchise agreement between Phenix Salon Suites
            Franchising, LLC and Bartholomew Enterprises, Inc.
            * Asset added in Amended Schedule "B" filed on
            8/24/15. (See Docket No. 33).

   44       LICENSES, FRANCHISES AND OTHER                               Unknown                        0.00                                   0.00                          FA
            INTANGIBLES (u)
            * Franchise Agreement between Phenix Salon Suites
            Franchising, LLC and Bartholomew Enterprises, Inc.
            * Amended Schedule "B" was filed on 8/24/15 adding
            this asset. (See Docket No. 33).

   45       FRAUDULENT TRANSFER (Adv. Proc.                             11,000.00                  11,000.00                                   0.00                          FA
            No. 17-01354) (u)
            * McDonnell v. Astoria Bank
            * Adversary proceeding was filed on 5/26/17. (See Adv.
            Proc. No. 17-01354 or Main Case Docket No. 220).
            * Answer to Complaint was filed on 7/18/17. (See Adv.
            Proc. No. 17-01354 at Docket No. 6).
            * Stipulation of Dismissal was filed on 8/11/17. (See
            Docket No. 9).
            * Adversary Case Closed on 8/17/17.




UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-23509-CMG                                Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                           Desc Main
                                                                    Document    Page 20 of 23
                                                                Form 1
                                                                                                                                                              Exhibit 8
                                            Individual Estate Property Record and Report                                                                      Page: 5

                                                             Asset Cases
Case No.: 15-23509-CMG                                                                            Trustee Name:      (500730) John M. McDonnell
Case Name:    BARTHOLOMEW, DEXTER C.                                                              Date Filed (f) or Converted (c): 01/20/2016 (c)
              BARTHOLOMEW, DJENANE
                                                                                                  § 341(a) Meeting Date:       02/17/2016
For Period Ending:         12/04/2018                                                             Claims Bar Date:      05/17/2016

                                       1                                     2                   3                      4                    5                     6

                           Asset Description                              Petition/      Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)                Unscheduled     (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                           Values              Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                  and Other Costs)

   46       OBJECTION TO DISCHARGE AND                                     50,000.00                 50,000.00                              42,500.00                           FA
            TURNOVER LITIGATION (Adv Proc No.
            16-01783) (u)
            * Adversary complaint objecting to discharge was filed
            on 10/17/16. (See Adv. Proc. No. 16-01783).
            * McDonnell v. Bartholomew.
            * Summons was issues on 10/18/16. ( See Adv. Proc.
            Docket No. 2).
            * Mediation Order was filed on 2/16/17. (See Adv. Proc.
            Docket No. 8).
            * Mediator's Acceptance of Appointment was filed on
            2/22/17. (See Adv. Proc. Docket No. 11).
            * A Mediation hearing was held May 19, 2017. The
            matter settled for the sum of $50,000. Receipt of
            settlement funds pending.
            * Notice of Proposed Settlement was filed on 6/23/17.
            (See Main Case Docket No. 224 and/or Adv. Proc.
            Case No. 16-01783 at Docket No. 15).
            * Mediation Report was filed on 7/6/17. (See Adv. Proc.
            Case No. 16-01783 at Docket No. 17).
            * Stipulation and Consent Order was filed on 7/28/17.
            (See Docket No. 18).
            * Adversary Case closed on 7/31/17.
            * Certification of No Objection was filed on 8/1/17. (See
            Main Case Docket No. 228).
            * Motion to Compel Turnover was filed on 9/6/17. (See
            Main Case Docket No. 231).
            * Order Granting Turnover was filed on 10/4/17. (See
            Main Case Docket No. 233).
            * Revocation of Discharge was filed on 11/20/17. (See
            Adv. Proc. No. 17-01726 and/or Main Case Docket No.
            235).
            * Notice of Proposed Settlement was filed on 8/1/18.
            (See Docket No. 244).
            * Certification of No Objection was filed on 8/29/18.
            (See Docket No. 252).


   46       Assets Totals (Excluding unknown values)                     $375,714.22              $78,497.43                             $42,500.00                       $0.00



 Major Activities Affecting Case Closing:

                                   * Trustee submitted the Trustee's Distribution Report ("TDR") to the Unites States Trustee's Office for review
                                   and approval.

 Initial Projected Date Of Final Report (TFR): 01/20/2017                              Current Projected Date Of Final Report (TFR):             08/23/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
            Case 15-23509-CMG                            Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                        Desc Main
                                                                Document    Page 21 of 23
                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              15-23509-CMG                                         Trustee Name:                       John M. McDonnell (500730)
                       BARTHOLOMEW, DEXTER C.
Case Name:                                                                  Bank Name:                          Rabobank, N.A.
                       BARTHOLOMEW, DJENANE
                                                                            Account #:                          ******0400 Checking
Taxpayer ID #:         **-***4944
                                                                            Blanket Bond (per case limit): $36,589,161.00
For Period Ending: 12/04/2018
                                                                            Separate Bond (if applicable): N/A

    1          2                          3                                        4                                 5                  6                     7

  Trans.    Check or        Paid To / Received From            Description of Transaction           Uniform       Deposit        Disbursement         Account Balance
   Date      Ref. #                                                                                Tran. Code       $                  $

 10/19/17     {46}       Dexter C Bartholomew               * Partial Settlement payment. (See     1249-000          10,000.00                                    10,000.00
                                                            Form 1, Asset No. 46).

 10/31/17                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  10.00                 9,990.00
                                                            Fees

 11/07/17     {46}       Frank R Seddio                     * Partial settlement payment. (See     1249-000           5,000.00                                    14,990.00
                                                            Form 1, Asset No. 46).

 11/21/17     101        United States Bankruptcy Court     * McDonnell v. Bartholomew             2700-000                                 350.00                14,640.00
                         Clerk                              * Adv. Proc. No. 17-01726
                                                            * Filing fee
                                                            * Objection/revocation of disharge

 11/30/17                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  19.54                14,620.46
                                                            Fees

 12/29/17                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  20.32                14,600.14
                                                            Fees

 01/05/18     102        International Sureties, LLTD       Bond No. 016026385                     2300-000                                   5.95                14,594.19

 01/31/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  23.09                14,571.10
                                                            Fees

 02/09/18     {46}       Collins Vella & Cassello, LLC      Partial Payment re: Adv. Pro. No.      1249-000          10,000.00                                    24,571.10
                                                            16-1783

 02/28/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  27.23                24,543.87
                                                            Fees

 03/30/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  35.30                24,508.57
                                                            Fees

 04/30/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  34.07                24,474.50
                                                            Fees

 05/31/18     {46}       Collins Vella & Casello, LLC       * Partial settlement proceeds.         1249-000           5,000.00                                    29,474.50
                                                            (See Form 1, Asset No. 46).

 05/31/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  38.72                29,435.78
                                                            Fees

 06/05/18     103        United States Bankruptcy Court     * Court filing fee                     2700-000                                 350.00                29,085.78
                         Clerk                              * Adv. Proc. No. 17-01354 CMG
                                                            * McDonnell v. Astoria Bank

 06/05/18     104        United States Bankruptcy Court     * Court filing fee                     2700-000                                 350.00                28,735.78
                         Clerk                              * Adv. Proc. No. 16-01783 CMG
                                                            * McDonnell v. Bartholomew
                                                            * Revocation of Discharge


 06/29/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  39.98                28,695.80
                                                            Fees

 07/26/18     {46}       Collins Vella & Casello, LLC       * Revised/final settlement             1249-000          12,500.00                                    41,195.80
                                                            payment. (See Form 1, Asset No.
                                                            46).

 07/31/18                Rabobank, N.A.                     Bank and Technology Services           2600-000                                  46.42                41,149.38
                                                            Fees

 11/07/18     105        McDonnell Crowley, LLC             Distribution payment - Dividend        3110-000                            17,248.13                  23,901.25
                                                            paid at 100.00% of $17,248.13;


                                                                                             Page Subtotals:       $42,500.00         $18,598.75       true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
               Case 15-23509-CMG                         Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                                          Desc Main
                                                                Document    Page 22 of 23
                                                              Form 2                                                                                    Exhibit 9
                                                                                                                                                        Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:                 15-23509-CMG                                      Trustee Name:                     John M. McDonnell (500730)
                          BARTHOLOMEW, DEXTER C.
Case Name:                                                                  Bank Name:                        Rabobank, N.A.
                          BARTHOLOMEW, DJENANE
                                                                            Account #:                        ******0400 Checking
Taxpayer ID #:            **-***4944
                                                                            Blanket Bond (per case limit): $36,589,161.00
For Period Ending: 12/04/2018
                                                                            Separate Bond (if applicable): N/A

    1             2                       3                                        4                               5                      6                       7

  Trans.       Check or      Paid To / Received From           Description of Transaction         Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                           Tran. Code       $                       $

                                                            Claim # Adm-1; Filed: $41,422.25

 11/07/18        106      McDonnell Crowley, LLC            Distribution payment - Dividend      3120-000                                     785.23                  23,116.02
                                                            paid at 100.00% of $785.23; Claim
                                                            # Adm-2; Filed: $785.23

 11/07/18        107      Bederson and Company              Combined payments for claim                                                   14,185.62                    8,930.40
                                                            number Adm-3, Adm-4

                                                            Claims Distribution - Thu, 09-06-    3410-000                                                              8,930.40
                                                            2018

                                                                                  $14,034.15

                                                            Claims Distribution - Thu, 09-06-    3420-000                                                              8,930.40
                                                            2018

                                                                                       $151.47

 11/07/18        108      Midland National Life Insurance   Distribution payment - Dividend      2420-000                                     374.90                   8,555.50
                          Company                           paid at 100.00% of $374.90; Claim
                                                            # Adm-7; Filed: $374.90

 11/07/18        109      Peter Broege                      Distribution payment - Dividend      3721-000                                     857.50                   7,698.00
                                                            paid at 100.00% of $857.50; Claim
                                                            # Admin-12; Filed: $857.50

 11/07/18        110      John M. McDonnell                 Combined trustee compensation &                                                5,098.00                    2,600.00
                                                            expense dividend payments.

                                                            Claims Distribution - Thu, 09-06-    2100-000                                                              2,600.00
                                                            2018

                                                                                    $5,000.00

                                                            Claims Distribution - Thu, 09-06-    2200-000                                                              2,600.00
                                                            2018

                                                                                        $98.00

 11/07/18        111      United States Trustee             Distribution payment - Dividend      2950-000                                  2,600.00                        0.00
                                                            paid at 100.00% of $2,600.00;
                                                            Claim # 48; Filed: $2,600.00

                                              COLUMN TOTALS                                                        42,500.00               42,500.00                      $0.00
                                                    Less: Bank Transfers/CDs                                              0.00                   0.00
                                              Subtotal                                                             42,500.00               42,500.00
        true
                                                    Less: Payments to Debtors                                                                    0.00

                                              NET Receipts / Disbursements                                        $42,500.00             $42,500.00


                                                                                                                                                          false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                   ! - transaction has not been cleared
            Case 15-23509-CMG                   Doc 267 Filed 01/03/19 Entered 01/03/19 11:12:15                           Desc Main
                                                       Document    Page 23 of 23
                                                       Form 2                                                                Exhibit 9
                                                                                                                             Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           15-23509-CMG                           Trustee Name:                   John M. McDonnell (500730)
                    BARTHOLOMEW, DEXTER C.
Case Name:                                                 Bank Name:                      Rabobank, N.A.
                    BARTHOLOMEW, DJENANE
                                                           Account #:                      ******0400 Checking
Taxpayer ID #:      **-***4944
                                                           Blanket Bond (per case limit): $36,589,161.00
For Period Ending: 12/04/2018
                                                           Separate Bond (if applicable): N/A


                                       Net Receipts:        $42,500.00
                           Plus Gross Adjustments:                $0.00
                         Less Payments to Debtor:                 $0.00
                 Less Other Noncompensable Items:                 $0.00

                                         Net Estate:        $42,500.00




                                                                                              NET                       ACCOUNT
                                 TOTAL - ALL ACCOUNTS                   NET DEPOSITS     DISBURSEMENTS                  BALANCES
                                 ******0400 Checking                          $42,500.00         $42,500.00                     $0.00

                                                                              $42,500.00              $42,500.00                 $0.00




UST Form 101-7-TDR (10 /1/2010)
